COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-08-443-CV
 
 
LUDWIG OTTO                                                                    APPELLANT
 
                                                   V.
 
THE UNIVERSITY OF TEXAS
AT ARLINGTON                              APPELLEE
 
                                               ----------
 
           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On
December 29, 2008, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal had informed this court that
arrangements had not been made to pay for the clerk=s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s record
and provided this court with proof of payment.
Because
appellant has not made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
January 22, 2009
 




[1]See Tex. R. App. P. 47.4